DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 12/10/2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

 Specification
The disclosure is objected to because of the following informalities: 
Specification at paragraphs [0013] and [0038] begin by describing the dry-form cement admixture composition, but conclude with a dosage rate for the wet-form, which appears to be a typographical error. If this is the case, the examiner suggests amending the paragraphs to recite the dosage rate for the dry-form as it may have been intended. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US Pub No. 2019/0091643 A1) (“Lewis” hereinafter, previously cited by the applicant, 12/21/2020), as evidenced by Thompson (Hemicellulose)(“Thompson” hereinafter) for claim 6, and Biopharma (The Difference Between Monodisperse and Polydisperse Polymers)(“Biopharma” hereinafter) for claims 7 and 8.

Regarding claim 1, Lewis teaches performance-enhancing cement admixture composition (see Lewis at [0051] teaching the dispersions of the disclosure may find useful application in a variety of areas, including… cement or concrete additives featured in the list, wherein the dispersion is taken to meet the claimed performance-enhancing cement admixture composition), comprising: 
water (see Lewis at [0025] teaching the liquid medium comprises water); and 
a concentrated biopolymer composition (see Lewis at [0025] teaching a dispersion comprises the stable mixture of solids), 
wherein the concentrated biopolymer composition is derived from at least one of wheat straw, alfalfa, or other cereal grain straws (see Lewis at [0028] teaching sources of lignin may include… wheat straw featured in the list, and see Lewis at [0033] teaching sources of hemicellulose may include… wheat straw featured in the list), and 
comprises at least one inorganic material (see Lewis at [0028] teaching the solids may also comprise varying amounts of inorganic materials) and 

a plurality of polysaccharides (see Lewis at [0028] teaching the solids of the disclosure comprise a blend of… hemicellulose, and see Lewis at [0025] teaching that the term “hemicellulose” refers to the polysaccharides and oligosaccharides from wood and non-wood sources).

Regarding claims 3 and 10, Lewis teaches the limitations as applied to claim 1 above, and Lewis further teaches wherein the cement admixture composition is configured to be added to a cement at a dose rate of 0.5-10 oz per 100 lb. of cement (claim 3); and wherein the cement admixture composition is configured to be added to a cement at a dose rate of 0.25-1.0 lb. per 100 lb. of cement (claim 10) (the limitations of claim 3 and 10 are directed towards the intended use, i.e. the intended rate at which the cement admixture is mixed with cement and does not recite any additional structural limitations, and as mentioned Lewis teaches that the dispersions of the disclosure may find useful application in a variety of areas, including… cement or concrete additives (see Lewis at [0051]).  As such, these limitations are being treated as being taught by the prior art as outlined above).
Furthermore, even if the limitations of claims 3 and 10 were to be treated as functional limitations, the prior art dispersion (or admixture) as taught by Lewis is capable of being added at a desired dosage rate to a cement so as to give a desired concentration and as such, these claims are being treated as being taught by the prior art as outlined above.

Regarding claim 5, Lewis teaches the limitations as applied to claim 1 above, and Lewis further teaches wherein the plurality of polysaccharides include polymeric hemicellulose (as 

Regarding claim 6, Lewis teaches the limitations as applied to claim 1 above, and Lewis further teaches wherein the plurality of polysaccharides include sugar units of xylose, arabinose, glucose, galactose, galacturonic acid, gluconuronic acid, rhamnose, fucose, 4-methyl glucouronic acid, mannose, or related saccharinic acids derived from the sugars when treated under alkaline conditions (see Lewis at [0025] teaching that the term “hemicellulose” refers to the polysaccharides and oligosaccharides, and see Lewis at [0033] teaching that the hemicellulose component of the solids may be derived from any of a variety of wood and non-wood sources through a number of processes used to separate hemicellulose from cellulose pulp, which is taken to meet the claimed limitations as evidenced by Thompson (see Thompson at page 1, 4th paragraph, 2nd sentence evidencing that the most common hemicellulose in angiosperms is composed of a D-xylose (or a sugar unit of xylose) arranged in a linear manner, also see Thompson at page 8, last paragraph, 1st sentence teaching techniques for the isolation of hemicellulose depend on the intended end use and whether it occurs in soluble waste material or is part of a solid matrix, and see Thompson at page 9, 3rd paragraph, 1st-2nd paragraph teaching extraction of hemicellulose is a complex process… alkaline reagents that break hydrogen bonds are the most effective solvents).  

Regarding claim 7, Lewis teaches the limitations as applied to claim 1 above, and Lewis further teaches wherein the plurality of polysaccharides include polydisperse hemicellulose (as mentioned Lewis teaches that the term “hemicellulose” refers to the polysaccharides and oligosaccharides from wood and non-wood sources (see Lewis at [0025]), since polysaccharides and oligosaccharides have different sizes or molecular masses, then the rd paragraph evidencing that polydisperse polymer…. contains polymer chains of unequal lengths... molecular weight is not a single value… the polymer exists as a distribution of chain lengths and molecular weights).

Regarding claim 8, Lewis teaches the limitations as applied to claim 1 above, and Lewis further teaches wherein the lignin is polydisperse (as mentioned, Lewis teaches that lignin may be provided in the form of condensed lignin oligomers/polymers and/or noncondensed lignin monomers/oligomers/polymers (see Lewis at [0029]), the oligomers/polymers form of lignin is taken to meet the claimed polydisperse because polydisperse is defined as polymer chains of unequal length as evidenced by Biopharma (see Biopharma at page 1,3rd paragraph evidencing that polydisperse polymer…. contains polymer chains of unequal lengths... molecular weight is not a single value… the polymer exists as a distribution of chain lengths and molecular weights).
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis.

Regarding claim 2, Lewis teaches wherein the cement admixture composition comprises: 
25-55% by weight of the concentrated biopolymer composition (see Lewis at [0006] teaching from 10 to 50 weight %, with respect to the total weight of the composition, of solids stably dispersed in a liquid medium, and see Lewis at [0028] teaching that the solids… comprise a blend of lignin and hemicellulose… may also comprise varying amounts of inorganic materials); and 
45-75% by weight water (as mentioned, Lewis teaches 10 to 50 weight %, with respect to the total weight of the composition, of solids stably dispersed in a liquid medium (see Lewis at [0006]), and see Lewis at [0025] teaching the liquid medium comprises water).  If the solids is 10 to 50 weight %, then the liquid medium is 50-90 wt% (or 100 wt % total – (10-50 wt % solids)) with respect to the total weight of the composition).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 4, Lewis teaches wherein the concentrated biopolymer composition comprises 
about 25-50% by weight water (please see claim 2 rejection as it applies here as well.  As mentioned, Lewis teaches 10 to 50 weight %, with respect to the total weight of the 
about 5-20% by weight of the lignin (as mentioned, Lewis teaches 10 to 50 weight %, with respect to the total weight of the composition, of solids stably dispersed in a liquid medium (see Lewis at [0006]), and see Lewis at [0035] teaching the solids may comprise lignin in an amount of 10 weight % (or 20 or 30 or 40 or 50 weight %) of solids).  If lignin is in an amount of 10 wt % of solids, then lignin in the dispersion is 1-5 wt% (or 10% lignin x 10-50 solid), 
about 5-20% by weight of the plurality of polysaccharides (as mentioned, Lewis teaches 10 to 50 weight %, with respect to the total weight of the composition, of solids stably dispersed in a liquid medium (see Lewis at [0006]), and see Lewis at [0035] teaching hemicellulose in amount of at least 1 weight % (or 5 or 10 or 30 or 40 weight %) of the solids).  If polysaccharides/hemicellulose is in the amount of 10 wt % of solids, then polysaccharides/hemicellulose in the dispersion is 1-5 wt% (or 10 % hemicellulose x 10-50 solids), and 
about 15-30% by weight of the inorganic material (as mentioned, Lewis teaches 10 to 50 weight %, with respect to the total weight of the composition, of solids stably dispersed in a liquid medium (see Lewis at [0006]), and see Lewis at [0035] teaching inorganics may contribute from 20 to about 50 weight percent to the solid component of the composition).  If the inorganics is in the amount of 50 wt% of solids, the inorganics in the dispersion is 5-25 wt% (50 % inorganics x 10-50 solid).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the amounts of water, lignin, hemicellulose and inorganic material from within the ranges taught by Lewis because there is a reasonable expectation of success that the generally disclosed amounts of Lewis would be suitable to form the desired admixture composition.  

Regarding claim 9, Lewis teaches a performance-enhancing cement admixture composition (see Lewis at [0051] teaching the dispersions of the disclosure may find useful application in a variety of areas, including… cement or concrete additives featured in the list, wherein the dispersion is taken to meet the claimed performance-enhancing cement admixture composition) comprising 
a concentrated biopolymer composition (see Lewis at [0025] teaching a dispersion comprises the stable mixture of solids), 
derived from at least one of wheat straw, alfalfa, or other cereal grain straws (see Lewis at [0028] teaching sources of lignin may include… wheat straw featured in the list, and see Lewis at [0033] teaching sources of hemicellulose may include… wheat straw featured in the list),
wherein the concentrated biopolymer composition includes
 0-5% by weight water (this limitation is “optional” and is not positively required, thus, is being treated as not required by the claim limitation.  However, Lewis at [0035] teaches the total solid content, thus meeting the claimed 0 % by weight water), 
10-20% by weight of lignins (see Lewis at [0035] teaching the solids may comprise lignin in an amount of 10 weight % (or 20 or 30 or 40 or 50 weight %) of solids), 

30-60 % by weight of inorganic materials (see Lewis at [0035] teaching inorganics may contribute from 20 to about 50 weight percent to the solid component of the composition).
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731